Citation Nr: 0915618	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  03-10 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from May 1954 to November 
1957, and from February 1958 to February 1961.  

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which, relevant to the instant appeal, denied service 
connection for bilateral hearing loss and tinnitus. The RO 
issued a notice of the decision in September 2002, and the 
Veteran timely filed a Notice of Disagreement (NOD) that same 
month.  Subsequently, in March 2003 the RO provided a 
Statement of the Case (SOC), and thereafter, in April 2003, 
the Veteran timely filed a substantive appeal.  

In November 2004, the Board denied service connection for 
bilateral hearing loss and tinnitus, among other claims, and 
thereafter, the Veteran timely appealed this adverse decision 
to the United States Court of Appeals for Veterans Claims 
(Court). In January 2006, the Court vacated the Board's 
decision and remanded the case for additional action.  In 
August 2006 the Board remanded the case to the Appeals 
Management Center (AMC), directing it to supply proper 
Veterans Claims Assistance Act (VCAA) notice and to gather 
medical reports from VA medical centers in Livermore and Palo 
Alto, California, "to include copies of any Deliverex 
records."  In November 2007 the Board remanded the case to 
the AMC a second time to obtain Deliverex records pertaining 
to the Veteran.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

By its November 2007 remand, the Board directed the AMC to 
obtain Deliverex or archived records for the Veteran which 
were compiled at VA facilities, including those located at 
the Palo Alto, Livermore, and Loma Linda VA Medical Centers 
(VAMCs).  In response, the Loma Linda VAMC indicated that the 
Veteran had not been a patient at that facility and 
additional records were obtained from the other two VAMCs, 
albeit without any indication that additional Deliverex files 
were found.  

Upon return of the file to the Board, the Veteran's 
representative in an April 2009 Informal Hearing Presentation 
requested that further efforts by VA to obtain the Deliverex 
records be discontinued, noting that the Deliverex file of 
December 2001 involving a VA audiometric study is already on 
file and that he seeks to obtain no other Deliverex report.  
Rather, the Veteran's representative requested further remand 
of this case in order to obtain a VA examination and medical 
opinion as to the existence of hearing loss and tinnitus and 
their nexus to the Veteran's periods of military service.    

Preliminary review of the evidence is undertaken in an effort 
to determine whether a VA examination in warranted.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003).  The Board notes that the 
Veteran has never been afforded a VA examination with regard 
to his pending claim.  In its November 2004 decision the 
Board found that there was no evidence of hearing loss or 
tinnitus in service and no evidence of a current diagnosis of 
hearing loss as defined by 38 C.F.R. § 3.385.  

Service treatment records are entirely negative for 
complaints or findings indicating the existence of hearing 
loss or tinnitus.  However, the Veteran points to in-service 
acoustic trauma as a source of his problems, noting that he 
served not only in ordnance supply, but also as an 
infantryman, in the motor pool and combat signal battalion, 
and as a member of the rifle and pistol team.  He avers that 
in-service complaints of hearing loss and tinnitus were made 
known to service medical personnel from at least 1957 and he 
points to a period of VA hospitalization in September 1964, 
during which an audiometry examination showed a loss of 
hearing in the high tones and he was initially advised of the 
diagnosis of tinnitus.  

A September 2000 VA outpatient treatment report denotes 
clinical assessments of both hearing loss and tinnitus and 
the treating physician's comment that both were service-
connected disabilities.  Although illegible in parts, the 
report of a VA audiological evaluation in December 2001, 
previously referred to as a Deliverex file, appears to be 
consistent with hearing loss meeting the criteria of 
38 C.F.R. § 3.385 (2008).  On the basis of the foregoing, it 
is deemed advisable to obtain a VA examination in order to 
verify the existence of hearing loss for VA purposes, as well 
as tinnitus, and their relationship, if any, to the Veteran's 
periods of military service.  

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2008) are fully satisfied.  

2.  Obtain for inclusion in the record 
any and all records pertaining to the 
conduct of audiometric evaluations during 
the course of a VA hospitalization of the 
Veteran at the VA Hospital in Martinez, 
California, during the period from 
September 29, 1964, to October 15, 1964.  

3.  Thereafter, the Veteran should be 
afforded a VA audiological examination in 
an effort to ascertain the nature and 
etiology of his claimed bilateral hearing 
loss and tinnitus.  The claims folder 
should be provided to the examiner for 
use in the study of this case and the 
examination report should reflect whether 
in fact the claims folder was received 
and reviewed by the examiner.  Such 
examination should include a detailed 
review of the Veteran's medical history, 
a comprehensive clinical evaluation, and 
any and all diagnostic testing deemed 
necessary.  All pertinent diagnoses must 
be set forth.

The examining VA audiologist is also 
asked to provide a medical opinion and 
supporting rationale as to the following:

(a)  Does the Veteran have 
hearing loss for VA purposes, 
i.e., hearing loss of either 
ear meeting the criteria of 
38 C.F.R. § 3.385 (2008)?  

(b)  Is it at least as likely 
as not (50 percent or greater 
probability) that the Veteran's 
bilateral hearing loss if 
meeting the criteria of 
38 C.F.R. § 3.385, and/or his 
tinnitus, had its onset in 
service or is otherwise related 
to his periods of service from 
May 1954 to November 1957, and 
from February 1958 to February 
1961 or any incident thereof, 
inclusive of acoustic trauma?  
The approximate date of onset 
of each disorder should be set 
forth.  

The clinician is requested to use less 
likely, as likely or more likely in 
his/her answer.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

4.  Lastly, the Veteran's claims for 
service connection for bilateral hearing 
loss and tinnitus should be 
readjudicated, based on all of the 
evidence presented and all governing 
legal criteria.  If any benefit sought on 
appeal continues to be denied, the 
Veteran and his representative are to be 
furnished a supplemental statement of the 
case as to all evidence considered and 
all relevant legal authority for the 
continued denial.  The Veteran must then 
be afforded a reasonable period in which 
to reply.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn as to the outcome of this matter by the 



actions herein requested.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


